Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 1 of 13 - Page ID#: 127



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:20-0016 (WOB-CJS)


 TARA BLESSING, ET AL.                                        PLAINTIFFS

 VS.                  MEMORANDUM OPINION AND ORDER

 SUJANA S. CHANDRASEKHAR,
 MD, FACS                                                     DEFENDANT


       This matter is before the Court on defendant’s motion to

 dismiss (Doc. 12), plaintiffs’ response thereto (Doc. 18), and

 defendant’s reply (Doc. 19).

       The Court has carefully reviewed this matter and concludes

 that oral argument is unnecessary.               It therefore issues the

 following Memorandum Opinion and Order.

                     Factual and Procedural Background

       This case is one of numerous lawsuits filed in the wake of a

 widely publicized encounter between a group of students from

 Covington Catholic High School (“CCH”) and Native American Nathan

 Phillips near the Lincoln Memorial in Washington, D.C. on January

 19, 2019.

       Plaintiffs are CCH students who were present at that event.

 (Compl. ¶ 2). They filed this lawsuit against defendant Sujana S.

 Chandrasekhar, a       citizen of New      Jersey    who posted about the

 students on Twitter the day after the incident. Specifically,
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 2 of 13 - Page ID#: 128



 defendant tweeted a collage of the faces of CCH students, including

 plaintiffs, with the following text:

              These are scary faces, indeed. #CovingtonShame 1.
              Stop tax breaks for ‘religious’ establishments. 2.
              Massive re-education is needed, for these children,
              their families, and their communities. 3. I hope
              they don’t get to use their #whiteprivilege (except
              23) like #Kavanaugh did.

 (Doc. 1 at 11). At the bottom right corner of the collage, it

 states: “Do you know them?         The world would like to know too.”

       Plaintiffs refer to the collage as a “Wanted Poster,” and

 they allege that it went “viral” and was part of a “doxing and

 harassing campaign” by defendant. (Compl. ¶¶ 11-13).             They further

 allege that defendant’s “campaign” was a “call to action” in

 Kentucky “for recipients to engage in harmful criminal and civil

 behavior towards the Plaintiffs.”           (Compl. ¶ 14).

       Plaintiffs allege the following causes of action: (1) Civil

 Harassment under KRS 525.070; (2) Civil Harassing Communications

 under KRS 525.080; (3) Civil Threatening under KRS 525.080; (4)

 Civil Menacing under KRS 525.050; (5) Invasion of Privacy; and (6)

 Aiding and Abetting.

       Defendant has filed a motion to dismiss, arguing, among other

 things, that the Court lacks personal jurisdiction over her for

 plaintiffs’ claims.       (Doc. 12).

       As plaintiffs acknowledge, their opposition to defendant’s

 motion mirrors their response to a similar motion in Doe v.


                                         2
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 3 of 13 - Page ID#: 129



 Griffin, Cov. Civil Case No. 19cv126, a related case in which this

 Court granted      the defendant’s       motion to dismiss       for lack of

 personal jurisdiction.        Seeing no need to reinvent the wheel, the

 Court will therefore draw on its opinions in the Griffin case to

 resolve the current motion expeditiously.

                                    Analysis

       When a federal court sits in diversity, it may exercise

 personal jurisdiction over an out-of-state defendant only if a

 court of the forum state could do so.            My Retirement Account Servs.

 v. Alternative IRA Servs., LLC, Civil Action No. 5:19-CV-122, 2019

 WL 5298718, at *3 (W.D. Ky. Oct. 17, 2019) (citation omitted).

       The    proper    analysis     of       long-arm   jurisdiction   over   a

 nonresident defendant under Kentucky's long-arm statute, Kentucky

 Revised Statute § 454.210, consists of a two-step process. Caesars

 Riverboat Casino, LLC v. Beach, 336 S.W.3d 51, 57 (Ky. 2011). The

 court must first determine whether the cause of action arises from

 the type of conduct or activity that is enumerated in one of the

 nine sections of KRS 454.210. Id. If the defendant's alleged

 conduct does not fall within any category listed in the statute,

 she is not subject to personal jurisdiction in Kentucky. Id. If

 the conduct is within an enumerated category, the court then must

 assess whether “exercising personal jurisdiction over the non-

 resident defendant offends his federal due process rights.” Id.



                                          3
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 4 of 13 - Page ID#: 130



        A.    Kentucky Long-Arm Statute

        Plaintiffs rely on KRS 454.210(2)(a)(3), which provides for

 personal jurisdiction over a defendant who causes “tortious injury

 by an act or omission in this Commonwealth,” where the claim arises

 out of such act or omission.           Plaintiffs argue that defendant’s

 tweet was an act committed in Kentucky because it was a “doxing

 and harassment campaign” designed to cause third parties to take

 tortious actions against plaintiffs in this forum.             (Compl. ¶¶ 12-

 17).

        Kentucky law, however, is to the contrary.           “Kentucky courts

 routinely find that a defendant must be present in the Commonwealth

 when he starts an action that causes a tort in order for section

 454.210(2)(a)(3) to apply.”        Crum v. Estate of Mayberry, Civil No.

 14-84-ART, 2014 WL 7012122, at *5 (E.D. Ky. Dec. 11, 2014).

        In Crum, the court found that it did not have personal

 jurisdiction over a defendant who plaintiff alleged stole money

 from his bank account.         The defendant resided in Michigan and,

 while his acts caused plaintiff harm in Kentucky, the unlawful

 withdrawals occurred in Michigan.           Id. The Court cited Pierce v.

 Serafin, 787 S.W.2d 705 (Ky. Ct. App. 1990), in which the Kentucky

 Court of Appeals “found that a defendant did not commit an act in

 the Commonwealth when he sent a letter from outside the state that

 contained statements that caused injury in Kentucky.”              Id.



                                         4
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 5 of 13 - Page ID#: 131



       The Pierce court emphasized the distinction between tortious

 actions and tortious consequences, and it held that it is the

 former that must occur within the Commonwealth to satisfy KRS

 454.210(2)(a)(3).       Pierce, 787 S.W.2d at 706.

       This    reasoning    is   routinely    employed    by   federal   courts

 applying the Kentucky long-arm statute.           See Management Registry,

 Inc. v. Cloud Consulting Partners, Inc., Civil Action No. 3:19-

 CV-00340, at *4 (W.D. Ky. Sept. 18, 2019) (“Since the Kentucky

 Supreme Court’s decision in Caesars Riverboat Casino, LLC v. Beach,

 several cases have rejected the argument that an out-of-state

 defendant commits an ‘act or omission in this Commonwealth’ by

 sending a tortious communication into Kentucky.”); My Retirement

 Account Servs. v. Alternative IRA Servs., LLC, Civil Action No.

 5:19-CV-122, 2019 WL 5298718, at *4 (W.D. Ky. Oct. 17, 2019)

 (finding no personal jurisdiction under KRS 454.210(a)(3) where

 plaintiffs alleged that the actions of California defendants were

 directed at, and caused harm in, Kentucky); Perkins v. Bennett,

 Civil Action No. 3:13-CV-695, 2013 WL 6002761, at *6-7 (W.D. Ky.

 Nov. 12, 2013) (holding that out-of-state defendant did not commit

 an act within Kentucky where the alleged tortious acts of fraud

 and misrepresentation were committed via telephone and email from

 South Carolina); Barker v. Collins, Civil Action No. 3:12-CV-372-

 S, 2013 WL 3790904, at *5 (W.D. Ky. July 19, 2013) (finding that



                                         5
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 6 of 13 - Page ID#: 132



 plaintiffs’ claims of “extortion by telephone” were not “acts” in

 Kentucky that could trigger section 2(a)(3)).

       As the court noted in          Barker, subsection (a)(4) of the

 Kentucky long-arm statute (“causing a tortious injury in this

 Commonwealth by an act or omission outside this Commonwealth”)

 “would    be   completely     obviated”     if   plaintiffs’     theory    were

 accepted, since “every set of facts which gave rise to tortious

 injury could be brought within the terms of paragraph three (3).”

 Barker, 2013 WL 3790904, at *5.

       In addition, the following observation by the Court in Crum

 is equally applicable here:

       The plain language of section 454.210(2)(a)(3) makes it
       difficult to bring cases against identity thieves or
       hackers who operate remotely to injure Kentucky
       residents. But the Kentucky legislature made its choice
       when it drafted the statute.    The Court must respect
       that choice. The legislature can always expand the reach
       of the long-arm statute to catch additional torts, like
       those involving internet banking. The legislature has
       done so in the past; after all, the last prong of the
       long-arm statute specifically mentions torts committed
       using a “telephone solicitation” as grounds for
       exercising jurisdiction over a foreign defendant. See
       Ky. Rev. Stat. § 454.210(2)(a)(9). In the meantime, the
       Court has no basis to exert jurisdiction over
       [defendant] as [plaintiff] does not claim that he
       committed a harmful act in Kentucky.

 Crum, 2014 WL 7012122, at *5.

       So too here. Should the legislature wish to broaden the long-

 arm statute to reach claims such as those asserted by plaintiffs,

 it may do so.      But this Court may not.


                                         6
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 7 of 13 - Page ID#: 133



       Second, plaintiffs       argue that defendant’s tweet violated

 Kentucky criminal and harassment statutes, instilling fear in

 plaintiffs such that the tweet was a “true threat” deemed to have

 occurred in Kentucky. As this Court held in Griffin, this theory

 finds no support in Kentucky law.

       Plaintiffs rely on the same flawed logic they employed in

 their motion for reconsideration in the Griffin case, which goes

 like this: (1) Kentucky statutes criminalize certain acts of

 harassment, threatening and menacing; (2)               The legislature has

 provided a civil remedy for the violation of those statutes; and

 thus; (3) A violation of those statutes constitutes an “act” in

 Kentucky for personal jurisdiction purposes.               (Doc. 18 at 12).

 The Court rejects this argument.

       First, the fact that a legislature creates a civil cause of

 action does not, ipso facto, answer the question of whether a

 defendant is subject to personal jurisdiction when sued for such

 a claim.

       Second, even assuming defendant’s tweet from New Jersey was

 a legally cognizable “threat,” which the Court doubts, it was not

 an “act” in Kentucky for purposes of personal jurisdiction.                  In

 the long-arm statute, the Kentucky legislature specifically listed

 the acts or omissions that will support personal jurisdiction, and

 it did not include a provision for an out-of-state statement

 causing harm to a Kentucky citizen as one of those enumerated

                                         7
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 8 of 13 - Page ID#: 134



 bases.     And, it is clear from other sections of the statute that

 if the legislature wished to include such a specific basis, it

 knew how to do so.          See KRS 454.210(2)(a)(9) (providing personal

 jurisdiction where a defendant directs a telephone or charitable

 solicitation into the Commonwealth”) (emphasis added).

       And, the Supreme Court of Kentucky has made it clear that the

 long-arm statute is the first door through which every plaintiff

 must pass in order to show that the Court can exercise personal

 jurisdiction over a defendant.             Caesars Riverboat Casino, LLC v.

 Beach, 336 S.W.3d 51, 57 (2011).

       Similarly,      the    criminal      “true   threat”     cases     cited   by

 plaintiffs     have    no        bearing   on   the     question    of    personal

 jurisdiction. These cases consider what types of “threats” fall

 within the ambit of certain federal criminal statutes, and one

 case concerns simply whether a defendant in a conspiracy drug case

 may   be   prosecuted       in    the   state   which    is   the   drugs’   final

 destination.     United States v. Eliot, 876 F.3d 855, 861 (6th Cir.

 2017).

       Plaintiffs cite no Kentucky authority to support their “true

 threat” theory, and this Court cannot by judicial decision achieve

 a result that neither the Kentucky legislature nor Kentucky courts

 have permitted. The Court thus concludes that plaintiffs have not




                                            8
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 9 of 13 - Page ID#: 135



 shown that defendant is subject to personal jurisdiction under the

 Kentucky long-arm statute for their claims against her.1

       B.     Due Process

       While the Court need not reach the question of due process

 given that plaintiffs cannot satisfy the first requirement of

 Caesars Showboat, the Court will make a few observations in the

 interest of thoroughness and possible appellate review.

       First, plaintiffs cite the Supreme Court’s “effects test”

 from Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984), and

 Calder v. Jones, 465 U.S. 783 (1984).                 (Doc. 18 at 13).

       In Walden v. Fiore, 571 U.S. 277 (2014), however, the Court

 considered the “minimum contacts” necessary to create specific

 jurisdiction     that   satisfies    due      process,     and    it   specifically

 rejected the application of the “effects test” that plaintiffs

 here advocate.

       The Court first reviewed several basic principles.                   “First,

 the relationship must arise out of contacts that the ‘defendant

 himself’ creates with the forum State.” Id. at 284 (quoting Burger

 King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

       Second,     the   minimum     contacts          analysis    “looks   to    the

 defendant’s     contacts    with    the       forum    State     itself,   not   the

 defendant’s contacts with persons who reside there.”                    Id. at 285.


 1 Having so concluded, the Court need not reach defendant’s other
 arguments.
                                           9
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 10 of 13 - Page ID#: 136



  Thus, the plaintiff cannot be the only link between the defendant

  and the forum.”      Id.

        And, due process “requires that a defendant be haled into

  court in a forum State based on his own affiliation with the State,

  not based on the “random, fortuitous, or attenuated’ contacts he

  makes by interacting with other persons affiliated with the State.”

  Id. at 286 (citation omitted).

        The Court then turned to the facts of the case before it and

  concluded that the defendant in question--a DEA agent who seized

  money from plaintiffs at the airport in Atlanta—could not be

  subject    to   personal     jurisdiction   in   Nevada,   where   plaintiffs

  lived.    Id. at 288.      The Court found that the appellate court erred

  in reasoning that defendant’s knowledge of the plaintiffs’ strong

  connections to Nevada, coupled with the foreseeability that they

  would suffer harm there, satisfied the “minimum contacts” inquiry.

  Id. at 289.

        The Court stated:

        This approach to the “minimum contacts” analysis
        impermissibly allows a plaintiff’s contacts with the
        defendant and forum to drive the jurisdictional
        analysis.    Petitioner’s actions in Georgia did not
        create sufficient contacts with Nevada simply because he
        allegedly directed his conduct at plaintiffs whom he
        knew had Nevada connections. Such reasoning improperly
        attributes a plaintiff’s forum connections to the
        defendant and makes those connections “decisive” in the
        jurisdictional analysis. . . .     It also obscures the
        reality that none of petitioner’s challenged conduct had
        anything to do with Nevada itself.


                                         10
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 11 of 13 - Page ID#: 137



        Relying on Calder, respondents emphasize that they
        suffered the “injury” caused by petitioner’s allegedly
        tortious conduct (i.e., the delayed return of their
        gambling funds) while they were residing in the forum.
        . . .     This emphasis is likewise misplaced.        As
        previously noted, Calder makes clear that mere injury to
        a forum resident is not a sufficient connection to the
        forum. Regardless of where a plaintiff lives or works,
        an injury is jurisdictionally relevant only insofar as
        it shows that the defendant has formed a contact with
        the forum State. The proper question is not where the
        plaintiff experienced a particular injury or effect but
        whether the defendant’s conduct connects him to the
        forum in a meaningful way.

  Id. at 289-90 (emphasis added).

        Walden thus makes it clear that even if plaintiffs could

  satisfy the long-arm statute, they could not show that an exercise

  of personal jurisdiction over defendant would comport with due

  process.    It is a mere fortuity that plaintiffs are residents of

  Kentucky as it relates to their claims; defendant “never traveled

  to, conducted activities within, contacted anyone in, or sent

  anything or anyone to” Kentucky.              Id. at 289. Plaintiffs are

  defendant’s only connection to Kentucky for purposes of their

  claims, and Walden makes clear that that is insufficient to allow

  her to be sued here.

        The   two   Sixth    Circuit    cases   that    plaintiffs    cite   are

  distinguishable because in both cases the defendant challenging

  personal     jurisdiction      had    specifically      directed     numerous

  intentional,      fraudulent      communications      at    the    plaintiffs

  themselves in the forum state over considerable periods of time.


                                         11
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 12 of 13 - Page ID#: 138



  See Power Investments, LLC v. SL EC LLC, 927 F.3d 914 (6th Cir.

  2018); Neal v. Jansen, 270 F.3d 330 (6th Cir. 2001).

          The facts here are qualitatively different.                Defendant’s

  tweet did not target Kentucky, and defendant did not avail herself

  of any benefit in or through Kentucky.           In such situations, courts

  have rejected the notion that due process may be satisfied by

  tweets that are not specifically directed at a forum state.                   See

  Vangheluwe v. Got News, LLC, 365 F.Supp.3d 850, 863 (E.D. Mich.

  2019)    (declining    to   exercise   personal      jurisdiction     over    two

  defendants    who   tweeted    about   plaintiff,     a    Michigan   resident;

  noting    that   “[t]hese   allegations       were   not   about   Michigan    in

  particular but about Joel in particular—wherever he might have

  been living”); Edwards v. Schwartz, 378 F. Supp.3d 468, 494 (W.D.

  Va.   2019)   (declining      to   exercise    personal    jurisdiction      over

  defendants who posted about plaintiff on Twitter and other social

  media platforms, noting “[t]here is no factual matter in Edwards'

  pleadings suggesting that the authors of these communications took

  affirmative steps to direct these communications into Virginia or

  had any intent to target or focus on Virginia readers or otherwise

  avail themselves of the benefits and protections of the laws of

  Virginia”); Planet Aid, Inc. v. Reveal, Center for Investigative

  Reporting, Civil Action No. GLR-16-2974, 2017 WL 2778825, at *10

  (D. Md. June 26, 2017) (“Sending three tweets and four emails

  related to the Podcasts and the Articles over a period of a year

                                         12
Case: 2:20-cv-00016-WOB-CJS Doc #: 20 Filed: 06/25/20 Page: 13 of 13 - Page ID#: 139



  and   a   half    are     not   “so   substantial   that    ‘they    amount   to   a

  surrogate’ ” for Smith and Walters’s presence in Maryland”).

        Certainly,          plaintiffs,     as     Kentucky      residents,      have

  substantial connections in this forum.                   But, as the Court of

  Appeals of Kentucky recently emphasized, “it is the defendant, not

  the plaintiff or third parties, who must create contacts with the

  forum State.”       H.E.B., LLC v. Jackson Walker, L.L.P., 587 S.W.3d

  333, 342 (Ky. Ct. App. 2019) (quoting Walden v. Fiore, 571 U.S.

  277, 291 (2014)).

        Therefore, the Court concludes that an exercise of personal

  jurisdiction over defendant in this matter would not comport with

  due process.



        Thus,      having    reviewed     this   matter,   and   the   Court    being

  advised,

        IT IS ORDERED that defendant’s motion to dismiss (Doc. 12)

  be, and is hereby, GRANTED.               A separate judgment shall enter

  concurrently herewith.

        This 25th day of June 2020.




                                            13
